CaS€ 2218-CV-OOOZ4-.]|\/|A-ARL

]oSEPH & KIRSCHENBAUM LLP
Attorneys at Law

Charles ]oseph

D. Maimon Kirschenbaum
Denise A. Schulman
]0sef Nussbaum

Lucas C. Buzzard

October 26, 2018
VIA ECF

Honorable Joan M. Azrack
United States Distriet Court
Eastern District of New York
Long lsland Courthouse

100 Federal Plaza

Central lslip, NY ll722

Document 14

Filed 10/26/18 Page 1 of 4 Page|D #: 45

32 Broadway, Suite 601
New York, NY 10004
Phone (212) 688-5640
Fax (212) 688-2548
www.]K-LLP.com

Re: Ruddock v. All Metro Home Care Services of New York, Inc.
No. 18 CV 00024

Dear Judge Azrack:

We represent the Plaintiff in the above-referenced matter. The parties have reached a
settlement, and their executed settlement agreement is annexed hereto as Exhibit l. l submit this
letter to respectfully request that the Court approve the settlement as fair and reasonable under
Cheeks v. Freeport Pcmcake House, Inc., 796 F.3d 199 (Zd Cir. 20l5) and so-order the parties’
stipulation of dismissal, which is attached hereto as Exhibit 2.

Plaintiff worked for Defendants as a home health aide. Plaintiff generally worked several
24-hour shifts per week, for which it is alleged that Defendants compensated her for 12 or 13
hours. Throughout her employment by Defendants, Plaintiff alleges that she maintained her own
residence

Plaintiff’s complaint alleges that Defendants (l) failed to pay her all minimum wage,
overtime, and spread of hours compensation due under the Fair Labor Standards Act (“FLSA”)
and New York Labor Law (“NYLL”) and related regulations; (2) failed to provide her with the
wage notices and wage statements required under N.Y. Lab. L. § 195; and (3) failed to pay
Plaintiff the wages and benefits required under the New York Home Care Worker Wage Parity
Act, N.Y. Pub. L. § 3614~0 and (iv) the New York City Fair Wages For Worker’s Act.

Under Cheeks, a court must determine whether an FLSA settlement is fair and
reasonable Relevant factors include

(l) the plaintiffs’ range of possible recovery', (2) the extent to which the
settlement will enable the parties to avoid anticipated burdens and expenses in

Case 2:18-cv-00024-.]|\/|A-ARL Document 14 Filed 10/26/18 Page 2 of 4 Page|D #: 46

establishing their respective claims and defenses; (3) the seriousness of the
litigation risks faces by the parties; (4) whether the settlement agreement is the
product of arm’s-length bargaining between experienced counsel; and (5) the
possibility of fraud or collusion

Wolinsky v. Scholastic lnc., 900 F. Supp. 2d 332, 335 (S`D.N.Y. 2012) (internal quotation marks
omitted). Applying these factors, the settlement is fair and reasonable

As set forth in the settlement agreement, the parties have agreed to settle this case for the
$25,000. Before reaching the settlement, Defendants provided Plaintiff with payroll records and
personnel documents that enabled Plaintiff to more fully evaluate the value of her claims
Thereafter, the parties engaged in arm’s-length negotiations through experienced FLSA counsel.]
Given the arm’s length nature of the negotiations, there is no possibility of fraud or collusion.

Based on the payroll documents Defendants produced, Plaintiff estimates that her
maximum unpaid wages total approximately $65,000, the majority of which are NYLL and/or
New York Wage Parity Act damages2 The vast majority of Plaintiff’ s alleged unpaid wages are
attributable to her claim that she is entitled to be paid for all 24 hours of her 24-hour shifts
(which are potentially compensable under New York law but not under the FLSA) and that she
was entitled to be paid the higher rate applicable under the New York Wage Parity Act. The
only unpaid wages potential compensable under the FLSA are attributable to (1) 24~hour shifts
for which she was paid for 12 hours instead of 13 hours, and (2) alleged unpaid hours that
Plaintiff claims to have Worked when her sleep and meal time was interrupted, for which there
are no time records As a result, Plaintiff faces substantial legal and factual risks on her sleep
and meal time claims and, as discussed below, on her 24 hour shift claims In light of the
litigation risks, the $25,000 settlement ~ which exceeds Plaintiffs maximum FLSA 12/ 13 hour
unpaid wage recovery ~ represents a reasonable compromise of Plairrtiffs claims

l\/lost significantly, the parties dispute as a matter of law whether or not Plaintiff was
entitled to be paid for all 24 hours of her 24-hour shifts While New York state intermediate
appellate courts have found that all 24 hours are compensable, See Andreyeva v. N.Y. Health
Ca)"e, Inc., 61 N.Y.S.3d 280 (N.Y. App. Div. 2d Dep’t 2017); Tokhtaman v. Human Care, LLC,
149 A.D.3d 476 (N.Y. App. Div. 1st Dep’t 2017), federal courts have held to the contrary,
finding that under New York law, home health aides need be paid for only 13 out of 24 hours,
see BOn~Wittingham v. Project O.H.R. (Ojj‘l`ce for Homecare Referral), Inc., No. 16 CV 541,
2017 U.S. Dist. LEXIS 75286, at *7-9 (E.D.N.Y. l\/lay 17, 2017); De Carrasco v. Lr`fe Care
Servz`ces, Inc., No. 17 CV 5617, 2017 U.S. Dist. LEXIS 206682 (S.D.N.Y. Dec. 15, 2017). This
question is presently before the New York Court of Appeals. lf this Court and/or the New York
Court of Appeals declines to follow the holdings of the New York intermediate appellate courts,
Plaintist potential recovery would be drastically reduced, as she would be entitled to be paid for

 

l The undersigned, lead counsel for Plaintiff7 has practiced employment law, including litigating FLSA actions, for
over nine years. Defendants’ counsel Jonathan P. Arfa is similarly an experienced employment litigator. See
http://arfalaw.coni/who we are.htm.

2 lf Plaintiff prevailed on all claims, she could also recover liquidated damages and up to SI0,000 for violations of
N.Y. Lab. L. § 195(1) & (3).

Case 2:18-cv-00024-.]|\/|A-ARL Document 14 Filed 10/26/18 Page 3 of 4 Page|D #: 47

13 hours per 24-hour shift, plus any additional time during which she actually performed work.
The vast majority of Plaintiff` s damages are attributable to recovery for the full 24-hour shifts

If Plaintiff is not automatically entitled to be paid for all 24 hours of her 24-h0ur shifts,
she faces significant challenges in establishing additional compensable time beyond the base 13
compensable hours Plaintiff contends that her sleep time was often interrupted due to her
clients’ need for assistance However, in order for such interruptions to be compensable,
Plaintiff would have to show that Defendants had actual or constructive knowledge of this
additional work. Kuebel v. Black & Decker Inc., 643 F.3d 352, 361 (2d Cir. 2011). As
Defendants have no records of Plaintiff alerting them of such interruptions, it would likely be
difficult for Plaintiff to establish Defendants’ actual or constructive knowledge of additional
work time.

There are additional factual disputes relating to Plaintiff` s New York Wage Parity Act
claim. lt is alleged that Defendants paid Plaintiff less than the rate required under the New York
Wage Parity Act. However, the parties dispute whether the Act applied to Plaintiff for most of
her employment, as Defendants contend that she was a consumer directed personal aide
(“CDPA”). A CDPA is an aide who is hired and supervised directly by the client, rather than
being hired by an agency and assigned to clients CDPAS were not covered by the New York
Wage Parity Act until July l, 2017, see N.Y. Pub. Health L. § 3614-c, just a few months before
Plaintiff’ s employment ended. Plaintiff contends that she was hired, placed, and supervised by
Defendants, not by her clients, and thus she was not a CDPA. The success or failure of
Plaintiff’s New York Wage Parity Act hinges largely on the resolution of this factual dispute

Because of the foregoing risks, the settlement amount of $25,000 is fair and reasonable
and should be approved To be sure, the settlement amount exceeds 100% of Plaintiff’s
maximum possible recovery - including unpaid wages, liquidated damages, and statutory
penalties ~ on her strongest claims, which are for (l) one unpaid hour per day when she was paid
for 12 hours instead of 13 hours, resulting in total unpaid wages of approximately $2,288; (2)
unpaid spread of hours compensation, totaling approximately $l,240; and (3) her claims that
Defendants failed to provide the wage notices and wage statements required under N.Y. Lab. L.
§ 195(1) & (3), for which the maximum potential damages total $10,000.

The settlement also provides for reasonable attorneys’ fees and costs to Plaintiffs
counsel Under the settlement agreement, Plaintiff s counsel will receive a total of$8,600: 3400
as reimbursement of costs3 and one-third of the remainder of the settlement - or $8,200 _ as
attorneys’ fees The proposed fee award of one-third of the after-costs settlement amount should
also be approved because it was consensual and agreed to by the Plaintiff. Under Plaintiff` s
contingency fee engagement agreement, Plaintiff's counsel is entitled to request out of the total
recovery one-third in attorneys’ fees plus recovery of costs See Mireku v. Red Vision Sys., lnc. ,
No. 11 Civ. 9671, 2013 U.S. Dist. LEXIS 172102 (S.D.N.Y. Dec. 6, 2013) (noting the
consensual nature of the fee arrangement); see also Rangel v. 639 Grcmd St. Meat & Produce
Corp., No. 13 Civ. 3234, 2013 U.S. Dist. LEXIS 134207, at *4 (E.D.N.Y. Sept. 19, 2013)
(“Pursuant to plaintiffs retainer agreement with counsel, the fee is one-third of the settlement

 

3 Plaintiff`s counsel seeks reimbursement oftlre $400 filing fee in this case.

Case 2:18-cv-00024-.]|\/|A-ARL Document 14 Filed 10/26/18 Page 4 of 4 Page|D #: 48

amount, plus costs This fee arrangement is routinely approved by courts in this Circuit.”). All
Plaintiffs signed the settlement agreement, which provides for the one-third fee. Moreover,
“[c]ontingency fees of one-third in FLSA cases are routinely approved in this Circuit.” Martl`nez
v. Consulare Gen. ofAlgeria in N.Y., No. 16 Civ. 2390, 2016 U.S. Dist. LEXIS 157999, at *8-9
(S.D.N.Y. Nov. 15, 2016); see also, e.g. , Geskz`na v. Admore Air Condiiionmg Co)"p., No. 16 Civ.
3096, 2017 U.S. Dist. LEXIS 67583, at *8-9 (S.D.N.Y. May 3, 2017); Ramirez v. Gree)rsz'a.’e
Corp., No. 16 CV 726, 2017 U.S. Dist. LEXIS 30527, at *9-10 (S.D.N.Y. l\/lar. 3, 2017);
Maldonado v. Srozrr, No. 13 Civ. 5856, 2016 U.S. Dist. LEXIS 139881, at *3 (E.D.N.Y, Oct. 6,
2016); Garcia v. Atlantico Bakery Corp., No. 13 Civ. 1904, 2016 U.S. Dist. LEXIS 84631, at *3-
4 (S.D.N.Y. June 29, 2016).

To the extent that the Court deems a “lodestar” crosscheck appropriate, we have attached
as Exhibit 3 a copy of Plaintiff’s counsel’s contemporaneous time records Based on those
records, Plaintifl” s counsel’s lodestar amount equals $9,687.50.4 Therefore, the requested one-
third fee amounts to less than Plaintiff’ s counsel’s lodestar This amount is objectively
reasonable, particularly in light of the consensual nature of the one-third agreement See, e.g.,
Campos v. Goode, No. 10-cv-224 (DF), 2011 U.S. Dist. LEXIS 22959, at *21 (S.D.N.Y. l\/lar. 4,
2011) (“Courts regularly award lodestar multipliers from 2 to 6 times lodestar.”).

For the foregoing reasons, we respectfully request that the Court approve the parties’
settlement and so order the stipulation of dismissal. We thank the Court for its attention to this

1'1'13'[1€1`.

s ectfully submitted,

er ' A. Schulman

cc: All Counsel (via ECF)

 

4 There are three billers identified in Plaintiffs’ counsel’s time records: Denise Schulman (“DAS” in time records),
D. Maimon Kirschenbaum (“DMK”), and Carlora Turnquest (“CLT”). Ms. Schulman’s billable rate as a partner has
been approved at 8400 per hour, Mr. Kirschenbaum’s billable rate has been approved at $450 per hour, and JK’s
paralegals’ billable rate has been approved at $125 per hour See e.g., Mz//"phy v. Lajaunie, No. 13 CV 6503
(S.D.N.Y. Feb. 2, 2018) (report & recommendation); Lizona’)'o-Garcia v. Ke_ i LLC, No. 12 Civ. 1906, 2015 U.S.
Dist. LEXIS 85873, at *20 (S.D.N.Y. July 1, 2015).

D. Maimon Kirschenbaum graduated from Fordham University School of Law in 2005 and has worked as
Joseph & Kirschenbaum LLP (“JK”) since then. As a result of his accomplishments representing food service
workers in New York City, he became a member/partner of the firm in l\/lay 2007. Mr. Kirschenbaum currently
manages the fn'm, while also maintaining a docket comprised largely of individual and class/collective wage and
hours lawsuit.

1 graduated from New York University School of Law in 2008 and joined Joseph & Kirschenbaum LLP
(“JK”) in 2009. 1 was an associate at the firm until February 8, 2017, when l became a partner. The majority ofmy
docket involves individual and class/collective wage and hour actions

Carlora Turnquest was a paralegal at JK in January and February 2017. She returned to the firm in .lanuary
2018 and has been employed as a paralegal since that time. l\/ls Turnquest has a B.A. from l~loward University and
a certificate of paralegal studies from Long lsland University.

